Citation Nr: 1814388	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-13 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for degenerative joint disease, degenerative disc disease, lumbar spine, to include as secondary to the service-connected disability of degenerative joint disease, left knee, with patellofemoral pain syndrome (formerly evaluated as patellofemoral pain syndrome with ACL laxity).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christine E. Grossman, Associate Counsel




INTRODUCTION

The Veteran served in active duty in the U.S. Air Force from June 1992 to June 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Caseflow Reader paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets that further development is required prior to adjudicating the Veteran's claim.  See 38 C.F.R. § 19.9 (2017).

A remand is necessary to obtain an addendum opinion to the March 2010 VA examination.

The Veteran contends that he began experiencing back pains after he injured his back when his knees gave out and fell in 208.  In the March 2010 Joints and Spine VA examination, the examiner furnished an etiological opinion as to whether service connection is warranted on a secondary basis.  However, the examiner failed to opine as to whether direct service connection may be warranted.  In other words, the examiner did not make a medical determination as to whether the Veteran's back disability is directly related to his military service.  Therefore, an addendum opinion is necessary before adjudication of the Veteran's claim can proceed.



Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record any outstanding copies of the Veteran's VA treatment records, if any, associated with the claims on appeal for the rating period on appeal.

2.  Thereafter, send the claims file to an appropriate examiner for review. The examiner should review the file and determine if any currently diagnosed lumbar spine conditions are etiologically related to the Veteran's active service. 

Specifically, for each lumbar spine disability identified, the examiner should provide an opinion as to whether it is as least as likely as not (50 percent probability or more) that the disability is directly related to or had its onset during the Veteran's period of active duty service.

Then, the examiner must also opine as to whether any diagnosed low back disability is at least as likely as not (50 percent probability or greater) to have been caused or aggravated beyond its normal course of progression by the Veteran's service-connected disability of degenerative joint disease, left knee, with patellofemoral pain syndrome (formerly evaluated as patellofemoral pain syndrome with ACL laxity).

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account in formulating the requested opinions.

3.  After completing any additional development deemed necessary, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




